Name: Commission Regulation (EC) No 1477/95 of 28 June 1995 laying down certain transitional measures for the implementation of the Uruguay Round Agreement on Agriculture as regards olive oil
 Type: Regulation
 Subject Matter: Africa;  tariff policy;  cooperation policy;  processed agricultural produce
 Date Published: nan

 29 . 6 . 95 EN Official Journal of the European Communities No L 145/37 COMMISSION REGULATION (EC) No 1477/95 of 28 June 1995 laying down certain transitional measures for the implementation of the Uruguay Round Agreement on Agriculture as regards olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in parti ­ cular Article 3 thereof, Whereas it is the Commission s intention to present a proposal for an amendment to Council Regulation (EEC) No 3089/78 to the Council shortly which would abolish the system of securities for imported olive oil apart from oil imported from Tunisia under special arrangements ; whereas these transitional measures are necessary to ensure the smooth operation of the market organization during the transition from the present arrangements to those resulting from the Agreements ; Whereas, for reasons of clarity and legal certainty, the conditions applicable to the use after 1 July 1995 of import licences issued before that date should be speci ­ fied and the rate of duty applicable to imports of olive oil from Tunisia under Council Regulation (EC) No 287/94 should be laid down (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (2), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94, and in parti ­ cular Article 38 thereof, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 2a of Regulation No 136/ 66/EEC, the rates of duty applicable during the period 1 July to 31 October 1995 to imports of the products referred to in the Annex shall be as set out therein . Whereas, having regard to the marked difference between the level of duty applicable to olive oil resulting from the agreements concluded in connection with the Uruguay Round of multilateral trade negotiations (hereinafter referred to as 'the Agreements') and the levy currently applied and having regard to the present market situation , which is characterized by high prices for Community olive oil, it can be seen that the immediate application of the full rate of duty from 1 July 1995 would lead to market disturbance ; whereas, therefore, provision should be made for the application of a reduced of duty until the end of the current marketing year ; Article 2 Import licences issued until 30 June 1995 pursuant to Council Regulation (EEC) No 2751 /78 (6) and which are valid beyond that date may be used until their term of validity expires . The duty applicable to imports against such licences shall be equal to the levy fixed in advance in the licences. Whereas Council Regulation (EEC) No 3089/78 (3), as last amended by Regulation (EEC) No 3461 /87 (4), lays down that the release of imported olive oil for free circulation in the Community is subject to the provision of a security equal to the consumption aid ; whereas the level of duty resulting from the Agreements is calculated taking the said security into account ; whereas olive oil released for free circulation from 1 July 1995 after payment of the rate of duty provided for in this Regulation should not be subject to the system of securities, given that the duty includes a component corresponding to the level of secu ­ rity now applicable and whereas such oil may therefore be regarded as qualifying for consumption aid ; Article 3 The rate of duty applicable to imports of olive oil origina ­ ting in Tunisia covered by Regulation (EC) No 287/94 in the period 1 July to 31 October 1995 shall be equal to ECU 9,419 per 100 kilograms. (*) OJ No L 349, 31 . 12. 1994, p. 105. (2) OJ No 172, 30 . 9 . 1966, p. 3025/66. h) OJ No L 369, 29 . 12. 1978 , p. 12. (4) OJ No L 329, 20 . 11 . 1987, p. 1 . (5) OJ No L 39, 10 . 2. 1994, p. 1 . (6) OJ No L 331 , 28 . 11 . 1978 , p. 6. No L 145/38 EN Official Journal of the European Communities 29 . 6. 95 Article 5Article 4 Notwithstanding Article 9 ( 1 ) of Council Regulation (EEC) No 3089/78, no security need be lodged for the release of olive oil for free circulation in the Community, with the exception of olive oil for free circulation in the Community, with the exception of olive oil originating in Tunisia and imported under the arrangements provided for in Regulation (EC) No 287/94 and olive oil imported in accordance with Article 2. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Olive oil CN code ECU/ 100 kg 1509 10 10 75 1509 10 90 76 1509 90 00 87 1510 00 10 82 1510 00 90 128